Order, Supreme Court, New York County (Wright, J.), entered February 10, 1984, denying plaintiff’s motion for summary judgment in an action to recover a certain rare coin and damages, modified, on the law, on the facts, and in the exercise of discretion, without costs, to join as a party to this action, pursuant to CPLR 1003, Flushing Coin Center, Inc. and otherwise affirmed.
We agree with Special Term that a factual issue as to the ownership of the rare coin in question, which is the subject matter of this action, is presented sufficient to justify denial of summary judgment to the plaintiff. However, the record indicates an adequate basis for joining, pursuant to CPLR 1003, Flushing Coin Center, Inc., as a necessary party. Concur — Sandler, J. P., Sullivan, Carro and Rosenberger, JJ.